UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6112


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DAMON GERARD DICKERSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00402-CCB-1; 1:12-cv-03484-CCB)


Submitted:   June 19, 2014                    Decided:    June 25, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Damon Gerard Dickerson, Appellant Pro Se. Judson T. Mihok,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damon Gerard Dickerson seeks to appeal the district

court’s    order    denying       relief   on    his   28    U.S.C.     § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Dickerson has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument      because     the    facts   and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3